

Exhibit 10.11
 


FORM OF SUBCONTRACT FOR
FUND ADMINISTRATIVE SERVICES




This Subcontract, dated as of [_________ ____, 20___], is between Franklin
Advisers, Inc., a California corporation (the “Investment Manager”), and
Franklin Templeton Services, LLC (“Administrator”).


In consideration of the mutual agreements herein made, the parties hereby agree
as follows:


Section 1.    Prime Contract.     This Subcontract is made in order to assist
the Investment Manager in fulfilling certain of the Investment Manager’s
obligations under each investment management and investment advisory agreement
(“IM Agreement”) between the Investment Manager and [__________] (the “Trust”),
for itself or on behalf of [__________] “Fund”).


Section 2.    Appointment.    The Investment Manager hereby appoints the
Administrator to provide or procure, as applicable, for the Fund the
administrative and other services described in Section 3 of this Subcontract for
the period and on the terms set forth in this Subcontract, as may be
supplemented from time to time. The Administrator accepts such appointment and
agrees during such period to render or procure, as applicable, the services
herein set forth for the compensation provided in Section 6 below.


Section 3.    Services.     The Administrator agrees, during the term of this
Subcontract, to provide or procure, as applicable, at its own expense (unless
otherwise agreed to by the parties), the following services to the Fund to the
extent that any such services are not otherwise provided by the Investment
Manager (including any subadviser) or any other service provider to the Fund:


(a)    providing office space, telephone, office equipment and supplies for the
Fund necessary or appropriate for the effective administration of the Fund as
contemplated in this Subcontract;


(b)    providing trading desk facilities for the Fund, unless these facilities
are provided by the Investment Manager or any subadviser to the Fund;


(c)    authorizing expenditures and approving bills for payment on behalf of the
Fund;


(d)    supervising preparation of periodic reports to Fund shareholders, notices
of dividends, capital gains distributions and tax credits; and attending to
routine correspondence and other communications with individual Fund
shareholders when asked to do so by the Fund’s shareholder servicing agent or
other agents of the Fund;


(e)    coordinating and supervising the daily pricing and valuation of the
Fund’s investment portfolio, including collecting quotations from pricing
services engaged by the Fund, in accordance with the policies and procedures
adopted from time to time by the Fund;


(f)     providing fund accounting services, including preparing and supervising
publication of daily net asset value quotations and other financial data;


(g)    monitoring and coordinating, where appropriate, relationships with
organizations serving the Fund, including custodians, public accounting firms,
law firms, printers, pricing services and other unaffiliated service providers;


(h)    supervising the Fund’s compliance with recordkeeping requirements under
the federal securities laws, including the Investment Company Act of 1940, as
amended (“1940 Act”), and the rules and regulations thereunder, supervising
compliance with recordkeeping requirements imposed by state or foreign laws or
regulations, and maintaining books and records for the Fund;


(i)    preparing and filing of domestic and foreign tax reports, including the
Fund’s income tax returns, and monitoring the Fund’s compliance with subchapter
M of the Internal Revenue Code, and all other applicable tax laws and
regulations;



--------------------------------------------------------------------------------






(j)    establishing, maintaining and monitoring the Fund’s compliance program
with respect to: the 1940 Act and other federal securities laws, and rules and
regulations thereunder; state and foreign laws and regulations applicable to the
operation of investment companies; the Fund’s investment goals, policies and
restrictions; and the Code of Ethics and other policies adopted by the Trust’s
Board of Trustees (“Board”) or by the Investment Manager or any subadviser to
the Fund and applicable to the Fund;


(k)    preparing regulatory reports, including without limitation, N-SARs,
N-CSRs, N-PXs, N-Qs, proxy statements, information statements, and U.S. and
foreign ownership reports;


(l)    preparing and arranging for the filing of such registration statements
and other documents with the U.S. Securities and Exchange Commission and other
federal, state and foreign or other regulatory authorities as may be required to
(i) register or otherwise qualify the shares of the Fund for sale and maintain
any such registration or qualification; (ii) amend or otherwise update the
Fund’s disclosures as required by applicable Federal securities laws and the
rules and regulations of any applicable regulatory agency or stock exchange;
(iii) qualify the Fund to do business; and (iv) maintain the Fund’s corporate
existence, and as otherwise required by applicable law;


(m)    maintaining a review and certification program and internal controls and
procedures in accordance with the relevant provisions of the Sarbanes Oxley Act
of 2002 as applicable to registered investment companies; and


(n)    providing executive, clerical, secretarial and other personnel needed to
carry out the above responsibilities.


Nothing in this Subcontract shall obligate the Administrator to pay for the
services of third parties, including attorneys, auditors, printers, pricing
services or others, engaged directly by the Fund to perform services on behalf
of the Fund.


Section 4.    Delegation of Services. The Administrator may, at its expense,
delegate to one or more entities some or all of the services for the Fund for
which the Administrator is responsible under this Subcontract. The Administrator
will be responsible for the compensation, if any, of any such entities for such
services to the Fund, unless otherwise agreed to by the parties or with the
Fund. Notwithstanding any delegation pursuant to this paragraph, the
Administrator will continue to have responsibility and liability for all such
services provided to the Fund under this Subcontract.


Section 5.    Performance of Services in Accordance with Regulatory
Requirements; Furnishing of Books and Records. In performing the services set
forth in Section 3 of this Subcontract, the Administrator:


(a)    shall conform with the 1940 Act and all rules and regulations thereunder,
with all other applicable federal, state and foreign laws and regulations, with
any applicable procedures adopted by the Fund’s Board, and with the provisions
of the Fund’s Registration Statement filed on Form N-1A as supplemented or
amended from time to time;


(b)    will make available to the Fund, promptly upon request, any of the Fund’s
books and records as are maintained under this Subcontract, and will furnish to
regulatory authorities having the requisite authority any such books and records
and any information or reports in connection with the Administrator’s services
under this Subcontract that may be requested in order to ascertain whether the
operations of the Trust are being conducted in a manner consistent with
applicable laws and regulations.


Section 6.    Fees.    The Investment Manager agrees to pay to the Administrator
as compensation for such services a monthly fee equal on an annual basis to
[___]% of the average daily net assets of the Fund up to and including $[5]
billion; [____]% of the average daily net assets of the Fund over $[5] billion
up to and including $[10] billion; and [____]% of the average daily net assets
of the Fund over $[10] billion.


From time to time, the Administrator may waive all or a portion of its fees
provided for hereunder. The Administrator shall be contractually bound hereunder
by the terms of any publicly announced waiver of its fee, or any limitation of
the Fund’s expenses, as if such waiver or limitation were fully set forth
herein.


Section 7.    Term.    Unless otherwise terminated, this Subcontract shall
remain in full force and effect for one year after its execution and thereafter
from year to year so long as such continuance is approved at least annually by
the Board of the Fund, including by a vote of a majority of the Trustees of the
Fund who are not parties to this Subcontract or “interested persons,” as defined
in the 1940 Act, of such party (other than as Trustees of the Fund).



2

--------------------------------------------------------------------------------




Section 8.    Termination.    This Subcontract will terminate as to the Fund
immediately upon the termination of the IM Agreement applicable to the Fund and,
in addition, may be terminated by either party at any time on sixty (60) days’
written notice without payment of penalty.


Section 9.    Standard of Care.    In the absence of willful misfeasance, bad
faith or gross negligence on the part of the Administrator, or of reckless
disregard of its duties and obligations hereunder, the Administrator shall not
be subject to any liability for any act or omission in the course of, or
connected with, rendering services hereunder.


Section 10.    Severability. If any provision of this Subcontract shall be held
or made invalid by a court decision, statute, rule or otherwise, the remainder
of this Subcontract shall not be affected thereby.


Section 11.    Governing Law. This Subcontract shall be governed by and
construed in accordance with the laws of the State of California.




IN WITNESS WHEREOF, the parties hereto have caused this Subcontract to be duly
executed by their duly authorized officers.




FRANKLIN ADVISERS, INC.




By: ___________________________

Title:    






FRANKLIN TEMPLETON SERVICES, LLC




By: ___________________________

Title:    





3